Name: 88/614/EEC: Commission Decision of 27 October 1988 approving the plan for the eradication of classical swine fever presented by the Federal Republic of Germany (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-12-07

 Avis juridique important|31988D061488/614/EEC: Commission Decision of 27 October 1988 approving the plan for the eradication of classical swine fever presented by the Federal Republic of Germany (only the German text is authentic) Official Journal L 335 , 07/12/1988 P. 0034 - 0034COMMISSION DECISION of 27 October 1988 approving the plan for the eradication of classical swine fever presented by the Federal Republic of Germany (Only the German text is authentic) (88/614/EEC) (88/614/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Council Directive 87/487/EEC (2), and in particular Article 3a thereof; Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (3), as last amended by Council Decision 87/488/EEC (4), and in particular Article 5 thereof, Whereas, by letter dated 29 December 1987, the Federal Republic of Germany has communicated to the Commission a new plan for completing the eradication of classical swine fever; Whereas the plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (5), as last amended by Council Directive 87/486/EEC (6), and with Directive 80/1095/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; Whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for completing the eradication of classical swine fever presented by the Federal Republic of Germany is hereby approved. Article 2 The Federal Republic of Germany shall bring into force by 1 January 1988 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 27 October 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 325, 1. 12. 1980, p. 5. (4) OJ No L 280, 3. 10. 1987, p. 26. (5) OJ No L 47, 21. 2. 1980, p. 11. (6) OJ No L 280, 3. 10. 1987, p. 21.